DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 15-16, 19-20, 23-25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seferian et al. (US Patent No. 4,006,004), as evidenced by Swetree (2016) and Chemspider (2015).
	
In regard to claim 1, Seferian et al. disclose a fertilizer [Abstract] which is prepared by hydrolyzing the peat moss with an acid phosphate reactant (a phosphate salt dissolved in orthophosphoric acid) at elevated temperature in order to hydrolyze the proteinaceous material in the peat moss to release amino acids in the form of, for example, arginine phosphate [Column 3, lines 5-14, line 65], wherein the fertilizer is a solid product (e.g. product recovered by drying) [Column 4, lines 16-17]. The arginine phosphate disclosed in Seferian is inherently L-arginine monophosphate, since the L-form is the most common form of arginine and because D-amino acids cannot be metabolized by plants and several are toxic to plants [Swetree, Page 1, Paragraph 2]. In the general meaning of L-arginine phosphate, it contains only one phosphate group (e.g. monophosphate) [Chemspider, Page 1]. Because arginine monophosphate (e.g. arginine phosphate) is the only form of arginine disclosed by Seferian, it necessarily follows that a substantial portion of the L-arginine is L-arginine monophosphate.
D3).

In regard to claims 2, 15-16 and 23-25, Seferian et al. disclose a fertilizer comprising peat subjected to a hydrolyzing step [Abstract]. Peat naturally comprises hemicellulose, cellulose, lignin and humus (e.g. natural starch polymers) and therefore Seferian is considered to teach these components as binders. These hydrolyzed polymers are inherently made water-soluble via the hydrolysis process.

	In regard to claim 19, Seferian et al. disclose a method of enhancing the growth of a plant (e.g. plants grown with the peat moss fertilizer gave healthy, rapid growing and heavy bearing of fruit) [Column 4, lines 58-60], the method comprising providing a fertilizer to a seed or plant (e.g. to soil in which vegetables are grown) [Column 4, lines 55-58]. Seferian disclose a fertilizer [Abstract] which is prepared by hydrolyzing the peat moss with an acid phosphate reactant (a phosphate salt dissolved in orthophosphoric acid) at elevated temperature in order to hydrolyze the proteinaceous material in the peat moss to release amino acids in the form of, for example, arginine phosphate [Column 3, lines 5-14, line 65], wherein the fertilizer is a solid product (e.g. product recovered by drying) [Column 4, lines 16-17]. The arginine phosphate disclosed in Seferian is inherently L-arginine monophosphate, since the L-form is the most common form of arginine and because D-amino acids cannot be metabolized by plants and several are toxic to plants [Swetree, Page 1, Paragraph 2]. In the general meaning of L-arginine phosphate, it contains only one phosphate group (e.g. monophosphate) [Chemspider, Page 1]. Because arginine monophosphate (e.g. arginine phosphate) is the only form of arginine disclosed by Seferian, it necessarily follows that a substantial portion of the L-arginine is L-arginine monophosphate.
D3).

	In regard to claim 20, Seferian et al. disclose the method according to claim 19, wherein the availability of nitrogen and optionally other nutrients to said plant is controlled by arranging the seed in a growth-supporting material to which the fertilizer is added (e.g. blending into the soil) [Column 4, Example 7].

	In regard to claim 28, Seferian et al. disclose the method according to claim 20, wherein the fertilizer composition is applied to soil (e.g. growth-supporting material) [Column 4, Example 1]. Although Seferian does not explicitly disclose the soil comprises mineral, it is well-known in the art that the basic components of soil includes minerals.

Claims 1, 16-17, 22, 26 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (Journal of Crystal Growth, 2008) as evidenced by Chemspider (2015).

In regard to claim 1, Singh et al. disclose a composition (e.g. capable of use as a fertilizer) comprising solid L-arginine in the form of L-arginine monophosphate (e.g. L-arginine phosphate) [Abstract; Section 2]. In the general meaning of L-arginine phosphate, it contains only one phosphate group [Chemspider, Page 1].

	In regard to claims 16, 22 and 26, Singh et al. disclose a composition comprising a synthetic binder (e.g. polyvinyl alcohol) [Page 2040, Column 1, lines 8-9].

In regard to claims 17 and 31, Singh et al. disclose a plurality of aggregates/beads (e.g. pellets), each comprised of pellets comprising the L-arginine phosphate aggregated together by mixture with a binder (e.g. polyvinyl alcohol) [Page 2040, Column 1, lines 8-13].
	
In regard to claim 32, Singh et al. disclose a composition comprising the monophosphate of L-arginine, and no other phosphate(s) [Abstract].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is  rejected under 35 U.S.C. 103 as being unpatentable over Seferian et al. (US Patent No. 4,006,004), as evidenced by Swetree (2016) and Chemspider (2015).

	In regard to claim 21, Seferian et al. disclose the method according to claim 19 but does not explicitly disclose wherein the growth of plant roots is enhanced.

	Seferian describes applying the fertilizer to soil where plants are grown, resulting in plants that are healthy, rapid growing and heavy bearing of fruit [Column 4, Example 7]. Because Seferian discloses the method according to claim 19, one of ordinary skill in the art would expect enhanced root growth as a result of the fertilizer composition taught by Seferian. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to expect the use of the fertilizer composition, comprising root enhancing nutrients, applied to the plant roots as taught by Seferian to result in promoting plant and root growth [Column 3, lines 1-4].

Indication of Allowable Subject Matter
Claims 18 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:

The prior art references do not teach or render obvious all the cumulative limitations of claim 18 with particular attention to wherein the fertilizer is comprised of “a plurality of aggregates each presenting an outermost layer, the composition of which differs from a composition enclosed by said layer.”
The prior art references do not teach or render obvious all the cumulative limitations of claim 27 with particular attention to wherein the fertilizer particles are comprised of nuclei surrounded by L-arginine”.

Response to Arguments
Applicant’s arguments, filed 07/11/2022, with respect to the claim rejections based on the Binder reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        August 9, 2022